Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/930,173 filed on 07/15/20.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Based on 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), Claims 1, 12, 14, 15, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
A) Guidance Step 1: the claimed subject matter falls within the four statutory categories set forth in § 101, (a process, machine, manufacture, or composition of 
B) Guidance Step 2A, Prong 1: for example, claim 1 recites an abstract idea of a mathematical operation. Examiner find that the recited the process steps of “generating a first array…generating a first RTL image recognition (RIR) image…” are abstract.  Based on the Guideline, claiming the abstract idea of mathematical operation processes is not eligible for patent. 
C) Guidance Step 2A, Prong 2:  under Prong 2, Examiner must (a) identify whether there are additional elements recited in the claim beyond the judicial exception(s); and (b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. Examiner determine claim 1, as a whole, does not find any elements that integrate the exception into practical application because the comparing and validation are conventional idea of mathematical operations. A processor is merely conventional device used in the operation of the above mathematical steps above and RTL code and extracted RTL constructs just data information used in the mathematical processes.
D) Guidance Step 2B: under Step B of the Guidance, Examiner determine whether the claim provide an “inventive concept, i.e., whether the additional elements beyond the judicial exception, individually and in combination, amount to “significantly more” than the judicial exception itself. Examiner find nothing more the recitation of abstract ideas of mathematical processes as described early. It apparently the claim 2 described the inventive concept to practice the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitations of generating a first array from the extracted first RTL constructs is not clear and vague because the boundaries of the claimed invention are not defined. As example of claim 1, the limitation of generating a first RTL image recognition (RIR) image…wherein color in the first RIR image corresponds to values is indefinite because it is not sure where the values included in the first array come from. What values are referred to. Also it is not sure how to generate a first RIR image and the boundaries of the claim limitation are not clear. What other RIR images are referred to. The rejection is applied to claims 12 and 18.
 Other dependent claims which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 should depend from claim 13 in order to further limit the claim invention. See specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 are rejected under 35 U.S.C. 103 as being obvious over Dupenloup (US 6,836,877 B1).
As to claims 1, 12, Dupenloup teaches a method of generating images from Register Transfer Level (RTL) code for clone detection or code verification/a non-transitory computer readable storage medium comprising stored instructions to generate images from Register Transfer Level (RTL) code for clone detection or code verification, the instructions, which when executed on a processor, cause the processor to perform operations (Fig. 12), the method comprising: obtaining a first RTL code (Fig. 12, RTL code); extracting first RTL constructs from the first RTL code (col. 7, 1-33); generating a first array from the extracted first RTL constructs (col. 22 lines 52-57); generating a first RTL image recognition (RIR) image from the generated first array (col. 19 line 65 to col. 20 line15), wherein color in the first RIR image corresponds to values included in the first array (col. 8 lines 29-42, col. 22 lines 52-57); comparing the generated first RIR image to other RIR images to find a portion of an RIR image that matches at least a portion of the generated first RIR image (col. 24 lines 5-16); and determining, by a processor, that the portion of the first RTL code is validated as a result of finding the portion of the RIR image that matches the portion of the generated first RIR image (col. 24 lines 5-16, a matched cell is found in a library). Dupenloup does not explicitly teach a color. It is noticed that using a color code is known in the art in order to distinguish different objects. It would have been obvious to one skill in the art to use well known color in the first RIR image corresponding to values included in the first array in order to distinguish objects in the RIR image allowing a designer to easily review the result. 
Allowable Subject Matter
 Claims 18-20 would be allowable over the prior art of record is rewritten to overcome above rejection of 112(b) and 101 issues.
Claims 2-11, claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome 112(b) and 101 rejection above. Claim 14 is not treated in the record at this time see above claim objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851